 The Capital Times Company and Newspaper Guild ofMadison, Local 64. Case 30-CA-3639January 19, 1978DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn April 26, 1977, Administrative Law JudgeEugene George Goslee issued the attached Decisionin this proceeding. Thereafter, the General Counseland the Charging Party filed exceptions and support-ing briefs.' Respondent filed cross-exceptions and ananswering brief and a brief in support of its cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs, and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge asmodified herein, and to adopt his recommendedOrder.We agree with the Administrative Law Judge'sDecision to dismiss the complaint herein. Contraryto the Administrative Law Judge, however, we findthat employee David Wagner was not engaged inprotected concerted activity when he refused to crossa picket line to perform an assignment. Accordingly,Respondent's imposition of discipline by suspendingWagner from work without pay did not violate theAct.2The essential facts are not in dispute. Respondent,engaged in the newspaper business, employs DavidWagner, a member of the Newspaper Guild ofMadison, as an art reviewer and critic. In thiscapacity, Wagner attends various cultural events inthe area and writes reviews thereof. In April 1976,3Wagner was assigned to cover and write a review ofan opera to be performed at the University ofWisconsin Memorial Union on May 12, 14, and 15.A picket line had been established at the MemorialUnion by the Memorial Union Labor Organization(MULO). MULO represents employees who areemployed by the University and who work at theMemorial Union. The parties stipulated that theemployees represented by MULO are not employeesI After the issuance of the Administrative Law Judge's Decision, theCharging Party filed a motion to withdraw its charges. By telegraphic orderdated June 7, 1977, the Charging Party was informed that the Board wouldnot at that time rule on its motion. An extension of time was granted for theCharging Party to file exceptions and a supporting brief However, we find it234 NLRB No. 62THE CAPITAL TIMES COMPANYwithin the meaning of the Act as they are employedby a political subdivision of the State of Wisconsin.Wagner proceeded alone to the Memorial Unionon May 12, but he did not cross the MULO picketline to cover the opera. In lieu of writing a review, hewrote an article dealing with the MULO strike.However, Respondent's editor did not publish thisarticle, as he did not consider it to be a review of theopera. Wagner was subsequently suspended fromwork for 3 days without pay for not fulfilling hisassignment.Respondent was charged with violating Section8(a)(1) of the Act by suspending Wagner because ofhis refusal to cross the MULO picket line tocomplete his assignment. The Administrative LawJudge found that Wagner was engaged in activityprotected by the Act when he honored the picketline, rejecting Respondent's contention that Wag-ner's conduct was unprotected inasmuch as he hadengaged in activity with persons who are not employ-ees within the meaning of the Act. The Administra-tive Law Judge determined that "it is not materialthat his activities were in concert with employees ofan employer outside the scope of the National LaborRelations Act."In its exceptions, Respondent argues that anemployee comes under the protection of Section 7 ofthe Act only if that employee engages in activity withother employees as defined in the Act. Respondentasserts that an employee cannot engage in concertedactivities within the meaning of Section 7 withnonemployees who themselves are not entitled to theprotection of the Act.We find merit in Respondent's exceptions and findthat the rationale of Ursula Cervantes, et al., d/b/aPanaderia Sucesion Alonso4is controlling and dispos-itive of the issue herein. In that case, an employeeintervened with his employer on behalf of anagricultural laborer also employed by the employer.The employee was subsequently discharged. Thecomplaint issued by the General Counsel alleged thatthe discharge was the result of the employee'sconcerted activities.The Board initially noted that agricultural laborersare not employees as defined in Section 2(3) of theAct and therefore they are not entitled to the benefitsand protections of Section 7. The Board thenconcluded that the activities engaged in by theemployee and the agricultural laborer were notconcerted, stating at pages 880-881:unnecessary to pass on the motion, as the Charging Party has indicated in itsbrief in support of its exceptions that it has withdrawn its motion.2 The Administrative Law Judge found that the suspension was warrant-ed because of Wagner's failure to give timely notice to Respondent of hisintention not to carry out his assignment.3 All dates are in 1976 unless otherwise indicated.4 87 NLRB 877 (1949).309 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBecause Section 7 grants rights exclusively to"employees," any concerted activity must be thatof more than one "employee" in order to obtainthe protection of Section 7. We do not believethat one "employee" and nonemployees togethermay engage in protected concerted activitieswithin the meaning of the Act. In this case,because all Gutierrez' [the employee] associates inhis union activities were agricultural laborers andwere not "employees," there was no concertedactivity as envisaged by Section 7 of the Act.In the present case, Wagner's solo activities onbehalf of nonemployees do not constitute concertedactivities which are entitled to the protection ofSection 7 of the Act. Therefore, his suspension byRespondent for engaging in such activities is not aviolation of the Act. Accordingly, we agree with theAdministrative Law Judge's dismissal of the com-plaint herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEEUGENE GEORGE GOSLEE, Administrative Law Judge:This case came on to be heard before me at Madison,Wisconsin, on March 15, 1977, upon a complaint' issuedby the General Counsel of the National Labor RelationsBoard and an answer filed by The Capital Times Compa-ny, hereinafter sometimes called the Respondent. Theissues raised by the pleadings relate to whether or not theRespondent violated Section 8(a)(1) of the National LaborRelations Act, as amended, by suspending David C.Wagner for 3 days because he refused, in the course of hisemployment, to cross a picket line of a labor organizationother than that of which he is a member. Briefs have beenreceived from the General Counsel, the Respondent andthe Charging Union, and the briefs have been dulyconsidered.Upon the entire record in this proceeding, and havingobserved the testimony and demeanor of the witnesses, Ihereby make the following:I The complaint in this proceeding was issued on December 17, 1976,upon a charge filed on May 20, 1976, and duly served on the Respondent.FINDINGS OF FACTI. PRELIMINARY MAT-ERS (COMMERCE, JURISDICTION,AND LABOR ORGANIZATION)The complaint alleges, the answer admits, and I find that(1) the Respondent is engaged at Madison, Wisconsin, inproviding editorial services for Madison Newspapers, Inc.;(2) its annual gross revenues and purchases in interstatecommerce are sufficient to satisfy the Board's standards forthe assertion of jurisdiction; and (3) the Respondent is anemployer within the meaning of Section 2(2) of the Act andis engaged in commerce within the meaning of Section 2(6)and (7) of the Act. The complaint also alleges, the answeradmits, and I find that Newspaper Guild of Madison,Local 64, hereinafter sometimes called the Union, is a labororganization within the meaning of Section 2(5) of the Act.1. THE UNFAIR LABOR PRACTICES ALLEGEDThe General Counsel alleges that the Respondent violat-ed Section 8(aX)(1) of the Act when it suspended employeeDavid C. Wagner because he refused to cross a picket linemaintained by the Memorial Union Labor Organization(MULO) at the University of Wisconsin Memorial Union.The record is clear that on May 13, 1976,2 the Respondent,through its Executive Editor Elliott Maraniss, suspendedWagner for 3 days because he failed to carry out anassignment to review an opera which was conducted at theMemorial Union on the evening of May 12. The Respon-dent defends the suspension on grounds that (1) Wagner'sactivity was not concerted because the MULO strikers arenot employees within the meaning of the National LaborRelations Act; (2) that the MULO strike was illegal andWagner's rights were no greater than those whose cause hejoined; and (3) the protections of Section 7 do not extendto an employee who performs a unique service and cannotbe replaced by a substitute. As further defenses theRespondent contends that Wagner's dominant motive inhonoring the MULO picket line was fear, not commoncause with the strikers; that Section 7 of the Act isunconstitutional if interpreted to prohibit a newspaperfrom disciplining an employee who exhibits bias in theperformance of his newsgathering duties; and, finally, thatWagner was suspended for failure to give notice, and notby reason that he honored the MULO picket line.As a part of this record all parties entered into a writtenstipulation which reflects that the Memorial Union is a partof the University of Wisconsin system, governed by theboard of regents, an agency of the State of Wisconsin. Attimes material to this case there were approximately 450employees of the Memorial Union who performed foodservice and related functions, and some of whom, but notall, were students at the University. The parties havefurther stipulated that the employees of the MemorialUnion, by reason that they are employed by a politicalsubdivision of the State of Wisconsin, are not employeeswithin the meaning of Section 2(3) of the Act, and have"limited term" appointments as defined in section 16.21 ofthe Wisconsin Statutes (1975).2 All dates hereinafter are in 1976, unless specified to the contrary.310 THE CAPITAL TIMES COMPANYWith respect to the MULO strike, the record reveals thatit began on or about April 30, was attended by picket linesat the Memorial Union, the strike ended on May 25, andon May 27 the board of regents and MULO entered into acollective-bargaining agreement. The record also revealsthat no individual or agency of the State of Wisconsininstituted legal proceedings or sought to enjoin the MULOstrike and/or the attendant picketing.At times material to this case David C. Wagner wasemployed by the Respondent as an art reviewer and critic,and was a member of the Newspaper Guild of Madison,Local 64. In accordance with established practice, Wagnermet with Marie Pulvermacher, the subeditor of the Re-spondent's PM or feature section, in late April to determinea calendar of art and cultural events which would requirecoverage during the month of May. As a result, Wagnerwas selected to cover and review the Puccini opera "TheGirl of the Golden West," which was scheduled at theMemorial Union on May 12, 14, and 15. At the time theschedule was arranged, both Wagner and Pulvermachermade note that there was a picket line at the MemorialUnion because of a labor dispute which had not beenresolved.Wagner testified that on May 7 he had a telephoneconversation with Pulvermacher concerning the assign-ment calendar, and Wagner asked Pulvermacher to keepher ears open concerning management's attitude towardthe picket line at the Memorial Union. Pulvermacheragreed that she would, but the record reveals no furtherdiscussion about the picket line, or Wagner's assignmentuntil May 12. Early on the morning of May 12, Wagnerreceived a call from Pulvermacher, who asked if she couldquote Wagner to the effect that he did not want to cross theMULO picket line. Wagner replied in the affirmative, andPulvermacher stated that she wanted to pass the informa-tion on directly to Editor Elliott Maraniss.About 6 o'clock of the same day Wagner received asecond call from Pulvermacher who informed him that shehad talked with Maraniss and told him she would not orderWagner to do what she would not do herself. Pulvermacheralso told Wagner that Maraniss had ordered him to coverthe opera, and suggested it would be wise for Wagner to getin touch with Maraniss.Wagner did not immediately call Maraniss, but visitedthe picket line at the Memorial Union to look over thesituation. Wagner engaged in conversations with some ofthe pickets, received some of their pamphlets and con-versed with the director of the University Symphony.About 7:45 p.m. Wagner called Maraniss, reported that thepicket line was still up, and stated that he did not want tocross the picket line. Maraniss urged him to perform hisassignment, Wagner argued what he considered to be arelated case in Canada, and Maraniss continued to urgehim to continue his assignment. Wagner inquired whataction would be taken against him if he refused to cross thepicket line and Maraniss replied that he would be suspend-ed for at least 3 days, or maybe a week. Wagner asked ifthe discipline could be limited to a day's pay, Maranissreplied that this would not be possible and Wagner wouldbe suspended for at least 3 days or longer. Wagnerterminated the conversation and returned to the picketline.After his return to the picket line at the Memorial Union,Wagner had further conversations with the pickets and alsotalked to John Hunter, the Respondent's associate editor.In a give and take between the two employees, Wagnerasked Hunter if the Respondent's publisher, McMillan,would take personel affront if Wagner refused to cross thepicket line to carry out his assignment. Hunter replied inthe negative, and at this juncture Wagner determined thathe would honor the picket line.Wagner did not cover his assignment to review and writea critique on "The Girl of the Golden West," but afterreturning to the Respondent's office after 8 p.m. Wagnerwrote a newspaper article in which he reported both theMULO strike and its consequences, as well as limitedreferences to Puccini's opera. Wagner left the article onPulvermacher's desk when he departed the office, butMaraniss and other management officials subsequentlydetermined not to publish the article on grounds that it wasa "hard news" story, not a review, and Wagner's referencesto the conduct of the opera were sans the benefit ofpersonal observation. The record further reveals thatAssociate Editor John Hunter attended the Puccini operaas a guest, and later, at the request of management, wrote areview which appeared in the Respondent's newspaper onMay 14.While at home on the morning of May 13, Wagnerreceived the letter from Elliott Maraniss notifying him ofthe 3-day suspension. In a later telephone conversationMaraniss expressed regret that it was necessary to disci-pline Wagner. In part, Maraniss' letter to Wagner of May13, included the following statements:The discipline I am imposing is a three-day suspensionwithout pay starting Friday and continuing throughyour next two scheduled work days.What was especially dismaying about your decisionwas its timing. Had you advised us in advance, wecould have understood your position, even if we did notapprove of it, and could have assigned another memberof the staff. But you chose to wait to call me until thelast minute when a substitution could not be made. Byso doing you not only failed in your responsibility toyour readers but caused management also to fail in itsresponsibility.Marie Pulvermacher testified in this proceeding andverified that Wagner was scheduled to cover and review"The Girl of the Golden West" at the initial performanceon May 12. Pulvermacher testified that on a date she couldnot recall, probably a week or 10 days before the opera wasscheduled, she told Maraniss that there was a strike at theMemorial Union and asked what would be done aboutcoverage of the opera. Maraniss replied that Pulvermacherneed not concern herself with the issue, that the City Deskwould handle it. It is clear from Pulvermacher's testimony,as it is from Maraniss' testimony, that Wagner's name wasnot mentioned during the course of the conversation.Pulvermacher further testified that on the morning ofMay 12 she again approached Maraniss about the coverage311 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the opera. Pulvermacher was not sure, but seemed torecall that she mentioned Wagner's name and expressedher reluctance to order him to cover the assignment.Maraniss agreed that he would order Wagner to continuewith his assignment, and apparently instructed Pulver-macher to contact Wagner. Pulvermacher, however, didnot contact Wagner until the evening of May 12. At thattime, according to Pulvermacher, Wagner was still not surewhether he would carry out his assignment or honor thepicket line, and she instructed him to be sure to notifyMaraniss if he decided not to cover the opera.On cross-examination Pulvermacher related that she hadtwo conversations with Maraniss on May 12 regardingcoverage of the opera. Her testimony is not clear in whichof these conversations Wagner's name was mentioned, ifmentioned at all. What is clear, however, is that Pulver-macher herself was unsure whether Wagner would coverhis assignment, and, accordingly, she did not give Maranissany definite indication of Wagner's intentions.It is Maraniss' testimony that he first learned that thecoverage of the opera presented a problem shortly afternoon on May 12. Pulvermacher came to his office and, inthe presence of Managing Editor Robert Meloon, statedthat there were some difficulties in covering "The Girl ofthe Golden West." Pulvermacher told the managementrepresentatives that Wagner was reluctant to go through apicket line, and as a good union member Pulvermacher didnot want to order him to do what she would not do herself.Maraniss asked whether the opera was an event whichshould be covered, whether it was a matter the Respon-dent's readers would expect to be covered, and Pulver-macher replied affirmatively to both questions. Maranissstated that he could see no reason the event should not becovered but, when Pulvermacher again insisted that shecould not order Wagner to cover the assignment, Maranissagreed that he would take responsibility for the order.Maraniss directed that Pulvermacher inform Wagner ofthis decision, and that if Wagner had any questions he wasto call Maraniss.To the extent there are differences in the testimonyadduced from Pulvermacher and Maraniss, I credit thelatter. Much of Pulvermacher's testimony was attended byan inability to recall any of the pertinent specifics of herconversations with Maraniss. Moreover, an equally greatpart of her testimony consisted of a recount of her ownmental deliberations concerning Wagner's dilemma overthe MULO picket line, at the expense of testimony of whatwas actually said in her conversations with Maraniss andWagner. Accordingly, I find that the first notice toMaraniss that Wagner had some reluctance to cross theMULO picket line was on the afternoon of May 12. Evenat this late date no definite notice was given to Maranissthat Wagner had decided not to carry out his assignment.Maraniss instructed Pulvermacher to notify Wagner that itwas his order to cover the opera, and that Wagner was tocontact him if there was any problem. Pulvermacher,however, chose to wait until 6 p.m. before she relayed the3 The Cooper Thermometer Company, 154 NLRB 502, 504 (1965).4 Virginia Stage Lines, Inc., 182 NLRB 717, 719-720 (1970).Overnrte Transportation Company, 212 NLRB 515. 521 (1974), and casescited therein.information to Wagner, and Wagner made no contact withMaraniss until shortly before curtain call.Maraniss confirmed in his testimony that he received acall from Wagner about 7:30 p.m. on May 12. Wagnerexplained that there was a picket line at the MemorialUnion and he was reluctant to cross the picket line to carryout his assignment. A lengthy conversation ensued aboutthe picket line and Wagner's reluctance to cross. Wagnersuggested that it was a free press issue, not a labor issueand Maraniss agreed. Wagner expressed that his reluctanceto go through the picket line was a matter of conscience,but also expressed concern that reporters from the DailyCardinal would crucify him if he did cross. Wagner finallyasked what would happen if he didn't cross the picket line.Maraniss replied that if Wagner did not complete hisassignment some discipline would be imposed, such as asuspension for 3 days to a week. Wagner, however, did notnotify Maraniss with any definitiveness of what he intend-ed to do, and Maraniss was not aware until the followingmorning that Wagner had not completed his assignment.Upon the whole of the record, I find no merit in theRespondent's defense that Wagner's conduct was unpro-tected by Section 7 of the Act by reason that he acted outof fear of repercussions from fellow reporters if he failed tohonor the MULO picket line. I credit Maraniss' testimonythat in the conversation on the evening of May 12, Wagnerdid express some concern that he would be criticized byother reporters if he failed to honor the MULO picket line.There is, however, ample evidence in the record to supportthe conclusion that Wagner acted out of conscience andmade common cause with the MULO strikers in support oftheir labor dispute with the University of Wisconsin. Thefocal point of the inquiry as to whether Wagner's conductwas protected, is the nature of the activity itself, notWagner's motive.3Even if, contrary to the facts, Wagnerhad acted totally out of concern that he would incur thecriticism of his peers, that evidence would not support theRespondent's contention that his activities were unprotect-ed or unconcerted.4Wagner was making common causewith the MULO strikers, plighting his troth with otheremployees for mutual aid and protection, and his conductwas protected and concerted under Section 7 of the Act.5Nor do I find merit in the Respondent's defense thatWagner's conduct was unprotected by reason that hehonored the picket line of strikers who are not employeeswithin the meaning of Section 2(3) of the Act, who wereengaged in an illegal strike under the law of the State ofWisconsin. The record will not, in the first instance,support the Respondent's contention that the MULOstrike was illegal. It was stipulated by all parties that theemployees of the Memorial Union are "limited term"employees, thus exempt from the provision of the Wiscon-sin statute concerning collective bargaining for stateemployees.6The Respondent contends, nevertheless, thatthe MULO strike was illegal under the common law ofWisconsin, and in support of this contention cites a 19706 111.80, wis. Stats. (1975)312 THE CAPITAL TIMES COMPANYdecision of the Circuit Court of Dane County, State ofWisconsin.7It is clear that the board of regents of theUniversity of Wisconsin never sought to enjoin the MULOstrike, undertook no legal action to determine its supposedillegality, but did subsequently recognize and bargaincollectively with the employees represented by MULO.There is nothing in this record, accordingly, to support afinding that the MULO strike was illegal under Wisconsinstatutory or common law, and certainly no evidence tosuggest that Wagner knew, or had reason to believe he wasengaging in unlawful conduct when he made commoncause with the MULO strikers. As to the 1970 decision ofthe Circuit Court for Dane County, it was an adjudicationof a completely different strike by a court of generaljurisdiction, and in my view is not depositive of the issueshere in question. The essential issue in this proceeding isWagner's right to exercise the rights guaranteed him bySection 7 of the Act, not the legality or illegality of thestrike by MULO members against an agency of the State ofWisconsin. Wagner is an employee under Section 2(3) ofthe Act, employed by an employer defined in Section 2(2)of the Act, and it is not material that his activities were inconcert with employees of an employer outside the scope ofthe National Labor Relations Act.8I have also considered the Respondent's defenses thatWagner's conduct was unprotected because he performed aunique service for the Respondent, and that Section 7 ofthe Act is unconstitutional if interpreted to prohibit anewspaper from disciplining an employee who fails tocarry out a newsgathering assignment. As a point ofdeparture, it has always been the Board's position, andcertainly binding on me, that the constitutionality of theAct is assumed in the absence of a binding court decisionto the contrary.9There is no court determination withwhich I am familiar which precludes employees of anewspaper from exercising the rights guaranteed them bySection 7 of the Act, and it was long since established thatthe right of newspaper employees to bargain collectivelyand to engage in other activities protected by Section 7 ofthe Act is not an invalid invasion of the freedom of thepress guaranteed by the first amendment.'0Nor does thefact that Wagner performs a unique service for theRespondent provide a ground for negating his Section 7rights. To be sure, Wagner is an expert critic, more capablethan any of the Respondent's other employees to performthe editorial function to which he was assigned on theevening of May 12. This fact does not, however, supportthe Respondent's contention that Section 7 of the Act doesnot extend to Wagner's activities. In a series of recentdecisions the Board has held that editorial writers, notwith-standing the functions they perform in presenting anunbiased account of the news in their employer's publica-tion, are eligible to participate in the process of collectivebargaining." If newspaper employees, whether editorialistsor critics, have the right to bargain collectively, a fortiori,I The Regents of the University of Wisconsin v. The Teaching AssistantsAssociation, etc., No. 130-095.8 General Electric Company, 169 NLRB 1101, 1103 (1968), citingN.LR.B. v. Peter Cailler Kohler Swiss Chocolates Company, Inc., 130 F.2d503 (C.A. 2, 1942).9 Amalgamated Lithographers ofAmerica, etc. (Employing Lithographers ofGreater Miami). 130 NLRB 968, 991 (1961).they have the same right to exercise all of the guaranteeswhich are specified conjunctively in Section 7 of the Act.Nor can greater merit be found in the Respondent'sargument, similarly based on the first amendment, that theextension of Section 7 rights to Wagner would prohibit thenewspaper from disciplining an employee who exhibits abias in gathering and presenting the news. It is agreed thatthere is nothing in the scope of the National LaborRelations Act to deprive the Respondent of its right todiscipline Wagner for a display of bias in his newsgatheringand reporting activities, but bias has not been proved herebecause Wagner chose to exercise the rights accorded tohim by the statute.2The Fourth Estate enjoys no immuni-ty from the application of the law, and the constitutionalguarantee of freedom of the press creates no specialprivilege to invade the rights of others as established bylaw.13There remains for consideration the Respondent's de-fense that Wagner was suspended for 3 days because hefailed to give notice of his intent not to cover theassignment given him for May 12, and not for the reasonthat he engaged in protected concerted activity. In thisdefense I find merit.Wagner was fully aware, when the tentative calendar ofevents was arranged at the end of April or the beginning ofMay, that a picket line existed at the Memorial Union.Both Wagner and Pulvermacher took note of this factwhen the assignments were made, and Pulvermachersubsequently brought this fact to Maraniss' attention,albeit without notice that Wagner was suffering conscienceproblems over the possibility that he would have to crossthe MULO picket line to review the Puccini opera. On May7, Wagner had a subsequent conversation with Pulver-macher, which was followed by a further conversation onthe morning of May 12. In these conversations Wagnercontinued to express his reservations about crossing theMULO picket line, but it is clear from Wagner's testimony,as it is from Pulvermacher's, that Wagner had not thenmade up his mind which course of action he would follow.Wagner again talked to Pulvermacher about 6 p.m. on May12, and the testimony of both conversants reflects thatWagner was still undecided. Instructed by Pulvermacher tocall Maraniss if he decided he had a problem aboutcarrying out his assignment, Wagner stalled until shortlybefore the opera was to begin. When Wagner finally calledMaraniss, he engaged in a long harangue but returned tothe Memorial Union without giving Maraniss any definiteindication as to whether he would review the opera orhonor the MULO picket line. Wagner's testimony is, infact, that he made no definite decision to honor the picketline until after he had discussed the matter with JohnHunter, and was assured by Hunter that Publisher McMil-lan would not take it as a personal matter if he compliedwith the dictates of his conscience. On the basis of all thisevidence it is patently clear that Wagner never gave noticeto the Respondent of his intent to honor the MULO picketio Associated Press v. N.LR.B., 301 U.S. 103 (1937).II The Express News Corp., 223 NLRB 627 (1976).12 Associated Press v. N. L R.B., supra at 132.13 Associated Press v. N. L R.B., supra, 132-133.313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDline, and the Respondent had no opportunity to select asubstitute to cover the May 12 performance of "'The Girl ofthe Golden West."Wagner had the right to engage in protected activity bynot crossing the MULO picket line, but Wagner's exerciseof that right must be balanced against the Respondent'sright to conduct its business despite Wagner's sympatheticactivities.14 Put otherwise, Wagner's right to engage inprotected activity did not absolve him from the obligationto give his Employer timely notice of his intentions, and theRespondent's obligation to recognize Wagner's protectedrights did not entail the obligation to condone his breach ofthe employment relationship.'5In determining an employ-er's claim of "business necessity" in cases where disciplineis imposed on an employee who has engaged in similarprotected activities, the Board customarily considers theavailability of other employees who can cover the assign-ment.'6There is some evidence here that the Respondenthad other employees who were capable of carrying outWagner's assignment, but the Respondent cannot becharged with the failure to utilize one of these employeeswhere the evidence is clear that Wagner chose to exercisehis Section 7 rights at the last possible moment.Upon all of the relevant and material evidence in thisrecord, including the contents of the suspension letter givento Wagner on May 13, I find that Wagner was disciplinedfor failure to give his Employer timely notice that he wouldnot carry out his assignment to review and write a critiqueof "The Girl of the Golden West." Nor do I consider theevidence that John Hunter attended the opera and wrote areview as a reason to negate this finding. Hunter is anassociate editor, not an art reviewer and critic, and he was14 Redwing Carriers, Inc., et al, 137 NLRB 1545, 1547 (1962).'5 N.L.R.B. v. Winn-Dixie Stores, Inc., 410 F.2d 1119(C.A. 5, 1969)."6 Braswell Motor Freight Line, 189 NLRB 503 (1971)." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.not assigned to cover the Puccini opera. Insofar as therecord reflects, Hunter's attendance at the opera on theevening of May 12 was pure happenstance, and there is noevidence that his attendance or ability to write a reviewwas known to the Respondent when the suspension wasmeted out to Wagner on the morning of May 13. Accord-ingly, I find and conclude that, contrary to the allegation ofthe complaint, Wagner was not disciplined by the Respon-dent because he engaged in concerted protected activities.CONCLUSIONS OF LAW1. The Respondent, The Capital Times Company, is anemployer within the meaning of Section 2(2) of the Act,and is engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. The Union, Newspaper Guild of Madison, Local 64,is a labor organization within the meaning of Section 2(5)of the Act.3. The General Counsel has not proved by a prepon-derance of the evidence that the Respondent violatedSection 8(aX)(l) of the National Labor Relations Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant tothe provisions of Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER '7The complaint herein should be, and it hereby is,dismissed in its entirety.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.314